 



EXHIBIT 10.34
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT, AND SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
EXCLUSIVE LICENSE AGREEMENT
     THIS EXCLUSIVE LICENSE AGREEMENT is made and entered into as of May
                    , 2002, by and between Regents of the University of
Minnesota, (“University”), a constitutional, educational corporation under the
laws of the state of Minnesota, having an office at 600 McNamara Alumni Center,
200 Oak Street SE, Minneapolis, MN 55455-2070 and MCL, LLC (“Company”), a
limited liability corporation organized under the laws of the State of
Minnesota, having a principal place of business at 2100 West 21st Street,
Minneapolis, MN 55405.
     WHEREAS, Dr. Catherine Verfaillie, Dr. Leo Furcht and Dr. Morayama Reyes
have developed Technology relating to multipotent postnatal derived progenitor
cells, their precursors, progeny and components, products made therefrom,
processes used in their production and processing, and methods for their use.
     WHEREAS, that Technology is described inter alia in the Patent
Applications;
     WHEREAS, the University, has waived its interest to certain parts of the
Technology, inter alia, the multipotent postnatal derived progenitor cells, and
that waived part of the Technology (“Company Technology”) is assigned to and
owned by the Company; and
     WHEREAS, the remaining part of the Technology (“University Technology”) is
owned by the University and ownership of the Company Technology and the
University Technology is governed by a separate agreement between the University
and the Company; and
     WHEREAS, the University desires to grant to the Company and the Company
desires to receive an exclusive license to the University Technology subject to
the terms of this Agreement;
     NOW, THEREFORE, the University and the Company agree as follows:
ARTICLE 1 — DEFINITIONS
     1.1 Definitions. Whenever used in this Agreement, unless otherwise clearly
indicated by the context, the following terms shall have the meaning ascribed to
them in this article 1.1:
     “Affiliate” shall mean any legal entity directly or indirectly controlling,
controlled by or under common control with the Company. For purposes of this
Agreement, “control” means the (i) direct or indirect ownership of more than
fifty percent of the outstanding voting securities of a legal entity, (ii) right
to receive more than fifty percent of the profits or earnings of a legal entity,
or (iii) right to control the policy decisions of a legal entity.

 



--------------------------------------------------------------------------------



 



     “Agreement” shall mean this agreement, entitled Exclusive License
Agreement, between the University and the Company entered into on the Effective
Date.
     “Common Stock” shall mean the Common Stock of the Company as it exists on
the Effective Date, which has no anti-dilution, pre-emptive, or cumulative
voting rights provision and as described in the articles of incorporation on
file with the Secretary of State of the State of Minnesota.
     “Company” shall mean MCL, LLC, a limited liability corporation organized
under the laws of the State of Minnesota.
     “Company Technology” shall mean that part of the Technology that is owned
by the Company pursuant to that certain Ownership Agreement dated as of the
Effective Date.
     “Effective Date” shall mean the date set forth in the first paragraph of
this Agreement.
     “Field of Use” shall mean any and all fields of use, including but not
limited to diagnostic, therapeutic and research applications.
     “Licensed Patent” shall mean a Patent that claims as an invention one or
more aspects of the Technology.
     “Licensed Product” shall mean any Technology which is within the scope of
one or more claims of a Licensed Patent and, but for the license granted in this
Agreement, would infringe, constitute contributory infringement, or constitute
inducement to infringe of one or more such claims when made by, made for, used,
sold, offered for sale, imported, exported, leased, or otherwise disposed of by
the Company (or its permitted assignees, sublicensees, or transferees).
     “Net Sales” shall mean the amount invoiced for sales and other dispositions
of Licensed Products sold during the Term of this Agreement and the
Post-Termination Period, in any arm’s-length transactions to any unrelated
third-party transferee in any channels of distribution less the following
deductions (i) all trade, quantity, cash or prompt payment discounts or rebates
actually allowed, (ii) all credits and allowances actually granted due to
rejections, returns, defective Licensed Product, replacements, warranty,
outdating, billing errors, and retroactive price reductions, (iii) customs
duties and tariffs, (iv) excise, sale, use, turnover, inventory, value-added,
foreign withholding, and equivalent taxes or other government charges, but not
net income or net profit taxes (v) outbound transportation, insurance charges
separately billed to buyer or prepaid, and advertising allowances, (vi) special
outbound packing separately billed to buyer or prepaid, (vii) any sales, agents,
or brokers commissions paid to non-Affiliates, and (viii) all charges in
connection with converting, transmitting, or remitting currency. Sales, credits,
refunds, and uncollectable accounts shall be accounted for when recognized by
the Company according to generally accepted accounting principles. Shipments
between the Company and its Affiliates will not be considered to be sold or
otherwise disposed of until they are sold to a third party customer of the
Company or of its Affiliates. If a Licensed Product is sold in combination with
another component, Net Sales, for purposes of determining royalties on the
combination, will be calculated by multiplying Net Sales of the combination by
the fraction A/(A+B), where A

2



--------------------------------------------------------------------------------



 



is the invoice price of the Licensed Product if sold separately and B is the
invoice price of any other component(s) in the combination if sold separately.
If the Licensed Product and the other component(s) in the combination are not
sold separately, Net Sales, for purposes of determining royalties on the
combination, will be calculated by multiplying Net Sales of the combination by
the fraction C/(C+D), where C is the direct cost of manufacturing the Licensed
Product and D is the direct cost of manufacturing any other component(s) in the
combination. Cost of manufacturing will be determined in accordance with
generally accepted accounting principles. In the event any Licensed Product is
leased or sold on an installment basis, Net Sales shall mean the revenue stream
as and when recognized as revenue by the Company in accordance with generally
accepted accounting principles. Net Sales shall not include any charitable gift
by the Company of any Licensed Product or the transfer of Licensed Product to an
Affiliate or non-Affiliate for conducting research or product development for
the Company’s benefit. Net Sales shall also exclude the transfer of Licensed
Product to a research or educational institution for research or educational
purposes, provided such transfer was made for no more than de minims
consideration.
     “Patent” shall mean any and all issued letters patents, including but not
limited to implementation, improvement, addition, utility model, or appearance
design patents and inventors certificates, as well as patents that may issue
from any divisions, reissues, continuation, renewals, and extension of any of
the foregoing.
     “Patent Applications” shall mean the applications listed in Exhibit A.
     “Post-Termination Period” shall mean the one hundred eighty (180) day
period commencing on the date of termination of this Agreement as described in
article 8.3.
     “Royalty Rate” shall mean [*%].
     “Sublicensees” shall mean any sublicensees of the Company, including
Affiliates of the Company.
     “Technology” shall mean Company Technology and University Technology,
including but not limited to, multipotent postnatal derived progenitor cells,
precursors, progeny or components thereof, products and information obtained
from the foregoing, processes and products utilized in production or processing
of any of the foregoing, methods of utilizing any of the foregoing, and any
Trade Secret Information or know-how relating to the foregoing. The term
“Technology” shall also include any invention involving multipotent postnatal
derived progenitor cells (a) that is the result of research conducted by or
under the direction of Drs. Catherine Verfaillie, Leo Furcht or Morayama Reyes
while at the University or is the result of research conducted at the University
by a University faculty, staff or student using such cells provided by the
University pursuant to sub-article 3.3(a) of this Agreement; (b) that is owned
by the University pursuant to its p*olicies and agreements with its employees;
and (c) that is disclosed to the University no later than the seventh (7th)
anniversary of the Effective Date.
 

*   Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



     “Term” shall mean the period commencing on the Effective Date and expiring
upon the occurrence of any of the events set forth in article 2.
     “Territory” shall mean worldwide.
     “Trade Secret Information” shall mean trade secret as defined under the
Minnesota Uniform Trade Secrets Act, Minn. Stat. Section 325C.011, et seq.
     “University” shall mean the Regents of the University of Minnesota, a
constitutional, educational corporation under the laws of the State of
Minnesota.
     “University Technology” shall mean that part of the Technology that is
owned by the University pursuant to that certain Ownership Agreement dated as of
the Effective Date.
     “Up-Front Payment-In-Kind” shall mean the transfer by the Company to the
University of 5% of the Company’s Common Stock.
ARTICLE 2 — TERM
     2.1 Term. The Term of this Agreement shall commence on the Effective Date
and, unless terminated earlier as provided in Article 8, this Agreement shall
terminate at the end of the life of the last to expire Licensed Patent.
     2.2. Initial Fixed Term. Notwithstanding any provision of this Agreement to
the contrary, without the written consent of the University and the Company, the
Company shall not terminate this Agreement during the first two (2) years of the
Term.
     2.3 Use of Technology Not Covered By Licensed Patent. During and after the
expiration of this Agreement, the Company shall continue to have the right to
make, have made, use, sell, offer to sell, import, export, lease, or otherwise
dispose of any Technology that is not covered by a claim of a Licensed Patent.
ARTICLE 3 — GRANT OF LICENSE
     3.1 The Company’s Rights.
     (a) Subject to the terms and conditions of this Agreement, the University
grants to the Company and the Company accepts, an irrevocable, exclusive right
and license in any and all Fields of Use, including the right to sublicense to
Affiliates or unrelated third parties, to the Licensed Patents and the
University Technology to make, have made, use, sell, offer to sell, import and
export, lease or otherwise dispose of Licensed Product in the Territory.
     (b) The Company, without the prior approval of the University, may assign
this Agreement to another if (i) the Company delivers to the University written
notice of the proposed assignment (along with pertinent information about the
terms of the assignment and the assignee) at least thirty (30) days prior to the
date of the event described below in part ii of this

4



--------------------------------------------------------------------------------



 



sub-article 3.1(b), and (ii) the assignment is made as a part of and in
connection with (a) the sale by the Company of all or substantially all of its
assets to a single purchaser, (b) the sale, transfer, or exchange by the
shareholders, partners, or equity owners of the Company of a majority interest
in the Company to a single purchaser, or (c) the merger of the Company into
another corporation or other business entity. Any assignment made in violation
of this sub-article 3.1(b) shall be void.
     (c) The Company shall give the University at least ten (10) days advance
written notice of any proposed sublicense prior to its execution so that the
University may review its proposed terms. Any sublicense granted by the Company
to a third party shall be subject in all applicable respects to the terms
contained in this Agreement.
     3.2 The United States Government’s Rights. This Agreement, including the
grant of license set forth above in sub-article 3.1, may be subject to the
applicable terms of the United States laws concerning government funded
inventions (including, without limitation, 37 Code of Federal Regulations Sec.
401) and subject to the associated rights of and obligations owed to the federal
government of the United States of America for any such portion of the
Technology the development of which was supported by United States government
funding. As of the Effective Date, to the knowledge of the University the
research and development resulting in the creation of Technology was performed
with grant rights independent of the normal march-in rights of the federal
government of the United States of America. Should the federal government of the
United States of America assert any such rights, the University shall fully
cooperate with the Company and shall assist the Company to obtain copies of any
records relevant to this matter within the control of the University and allow
the Company to interview any individual at the University with knowledge
relevant to this matter. If in the future during the term of this Agreement, the
University accepts funding from the United States government or any other
sponsor for research and development of any Technology, the University shall
notify the Company within 14 days of such acceptance.
     3.3 The University’s Rights.
     (a) The University reserves an irrevocable, nonexclusive, and transferable
(transferable only to the extent as set forth below in this sub-article 3.3(a))
right to the University Technology and the Company grants to the University an
irrevocable, nonexclusive, and transferable (transferable only to the extent as
set forth below in this sub-article 3.3(a)) right and license to the Company
Technology (i) for use by the University for its own non-commercial educational
and non-commercial research purposes and (ii) to provide to not-for-profit
research institutions and to not-for-profit educational institutions for such
institution’s non-commercial educational and non-commercial research purposes,
the multipotent post natal progenitor cells; protocols, methods and information
related to or derived from the isolation, purification, use and propagation of
the cells; protocols, methods and information related to or derived from the
differentiation of the cells into various cell types; protocols, methods and
information related to or derived from the isolation of purified differentiated
cells, and the use of the differentiated cells. This right to use and provide
the Technology specifically excludes the right to use or provide for use the
Technology for any commercial purposes and for any in vivo use in humans. The
University shall not assign the University’s rights granted or reserved in this
sub-article

5



--------------------------------------------------------------------------------



 



3.3(a) to use or provide the Technology. The University may transfer (i) the
Company’s Technology to the extent granted to the University by the Company
under this sub-article 3.3(a) and (ii) the University Technology to the extent
the University has reserved rights in the University Technology under this
sub-article 3.3(a) so long as such transfer is substantially in accordance with
the terms of the Material Transfer Agreement, attached to this Agreement as
Exhibit C. The University shall provide such Technology only after receiving an
agreement substantially in accordance with the terms of such Material Transfer
Agreement signed by the institution and the University. The University shall
deliver a copy of the signed Material Transfer Agreement to the Company within
14 days after its receipt by the University.
     (b) The University shall have the right to publish or otherwise disclose in
writing, information concerning the Technology, except as limited by this
sub-article. At least thirty (30) days prior to the publication, presentation,
or the disclosure of the Technology, the University shall deliver to the Company
a copy of the paper, slides, or other media containing such information to be
published, presented or electronically distributed. Upon request made by the
Company in writing within such thirty-day period, the University shall withhold
publication, presentation, or disclosure of the Technology until after
intellectual property protection has been applied for, but in no event shall the
University be obligated to so withhold for more than ninety (90) days after the
Company has delivered its written request. The University acknowledges the
Company’s interest in preserving the patentability of the Technology.
Notwithstanding any language in this Agreement to the contrary, the University
shall, if the Company requests, prohibit the publication or otherwise disclose
any information concerning the Technology if the publication or disclosure would
violate the terms of any valid nondisclosure agreement between the Company and
the University.
ARTICLE 4 — COMMERCIALIZATION
     4.1 Commercialization. The Company shall use commercially reasonable
efforts commensurate with the prevailing industry practices pertaining to the
Technology and/or any Licensed Product and the early-stage research and
development nature of the Company, to:
     (a) in preparation for meeting with the Food and Drug Administration,
initiate a regulatory audit of and provide a written report to the University on
the status of the Technology in terms of safety and efficacy within 2 years,
which shall include making a reasonable determination whether more animal
studies for safety and efficacy are needed and the general nature of these
studies.
     (b) submit an application to the Food and Drug Administration for use of
the Technology as an orphan drug within 4 years.
     (c) submit an IND application to the Food and Drug Administration for use
of the Technology in a selected therapeutic category within 6 years and commence
clinical trails as soon as practical once the IND has been approved.
     (d) commercialize a Licensed Product within 10 years.

6



--------------------------------------------------------------------------------



 



     (e) satisfy one of the following fund raising milestones:

  (i)   raise two hundred fifty thousand dollars ($250,000) over and above the
Company capitalization existing as of the Effective Date, either singularly or a
combination thereof from venture capital firms, investment banks, corporate
partners, private investors or SBIR grants within 2 years, or     (ii)   make an
R&D investment in the University’s stem cell research laboratory of which
Catherine Verfaillie is the head of at least two hundred fifty thousand dollars
($250,000) within 2 years.

     All dates referenced in milestones 4.1 subsections a-e commence on the
Effective Date
     4.2 Covenants Regarding the Manufacture of Licensed Products. The Company,
its assignees, or its Sublicensees will employ commercially reasonable efforts
commensurate with the prevailing industry practices pertaining to the Technology
and/or the Licensed Product to minimize Licensed Products that are defective in
design or manufacture. The Company, its assignees, or its Sublicensees will
manufacture, sell, or transfer Licensed Products that comply with all applicable
federal and state law, including all federal export laws and regulations. The
Company shall, and it shall require and cause any assignees or Sublicensees to,
manufacture Licensed Products in the United States of America if (a) the
Licensed Product is to be sold in the United States of America and (b) the
Licensed Product embodies or is produced through use of an invention which is
subject to the rights of the federal government of the United States of America,
as described above in sub-article 3.2, unless the Company is granted a waiver of
these restrictions by the United States of America.
     4.3 Commercialization Reports. Throughout the Term and during the
Post-Termination Period, the Company shall deliver to the University along with
the Report described below in article 5.2, a written annual report describing
the Company’s efforts and plans to achieve the commercialization goals set forth
in sub-article 4.1.
     4.4 Use of the University’s Name and Trademarks or the Names of University
Faculty, Staff or Students. Unless required by law or an order of a court or
governmental agency, the Company shall not use the name or trademarks of the
University in promoting or advertising the Company or any product of the Company
without the University’s prior written approval. The Company may use the name of
any of the University’s faculty, staff, or student body members, upon obtaining
such members’ written approval. Notwithstanding this provision, the Company and
its employees shall have the right to make truthful, fair, good faith,
non-promotional statements about the Technology, including the identity of the
University and any individuals involved with the Technology.
     4.5 Press Release. The University and the Company will issue, within
45 days following execution of this Agreement, a joint press release announcing
that the University has entered into an agreement granting an exclusive,
worldwide license of the University Technology to the Company. Such press
release will be reviewed and agreed to by both the University and the Company
prior to release. The financial terms of this Agreement shall remain
confidential unless required by law or by an order of a court of competent
jurisdiction or other

7



--------------------------------------------------------------------------------



 



governmental agency to be disclosed. At any time after the joint release of such
press release, the Company shall have the right to disclose any and all
information about this Agreement, including its terms, to any other person or to
the public.
ARTICLE 5 — PAYMENTS, REIMBURSEMENTS, REPORTS AND RECORDS
     5.1 Payments.
     5.1.1 Up-Front Payment-In-Kind. Within thirty (30) business days of the
Effective Date, the Company shall deliver to the University the Up-Front
Payment-In-Kind. The University shall enter into the Company’s Subscription
Agreement, attached to this Agreement as Exhibit D, prior to delivery of the
Company’s shares of Common Stock.
     5.1.2 Royalty Payments On Net Sales. Within 60 days after the last day of a
calendar quarter during the Term and during the Post-Termination Period, the
Company shall deliver to the University its check for royalty payments on Net
Sales in an amount equal to the Royalty Rate multiplied by the Net Sales of
Licensed Products sold, leased, or otherwise disposed of to a third party that
is not an Affiliate of the Company less (a) the amount of any fees (such as
awards or settlement amounts payable to third parties for past infringement as a
result of a credible threat of litigation or actual litigation) and (b) any lump
sum and/or periodic royalties the Company shall be required pay to any third
party to license intellectual property rights, including but not limited to any
patent rights as either (i) a result of patent infringement litigation against
the Company as referred to in Article 7.2, or (ii) that are necessary or
commercially desirable to permit the Company to manufacture, sell, lease, or
otherwise dispose of Product. The deduction from royalty payments on Net Sales
in connection with any fees, lump sums, or periodic royalties to any third party
shall not exceed the aggregate of the lesser of 1/2 of the royalty paid by the
Company to any such third party or [*%] of Net Sales of any such third party,
otherwise due the University if no such deduction were allowed.
     5.1.3 Sublicense Payments. In the event of any sublicenses by the Company
to a third party that is not an Affiliate, the Company shall pay a royalty to
the University in the amount of the lesser of 1/2 of the royalty paid to the
Company by such Sublicense or [*]% of Net Sales of such Sublicensee, if and when
the Company actually collects a royalty payment on such Net Sales. The Company
shall pay to the University [*%] *of any cash payments (if such payments are not
based upon a royalty on Net Sales of Product of the Sublicensee) the Company
receives from the sublicense, if and when such cash payments are paid to the
Company. Since the University will share any benefit that inures to the Company
due to the University’s ownership of Common Stock (the University’s Up-Front
Payment-In-Kind) in the Company, the Company shall not be obligated to pay a
percentage of or share with the University any (i) equity in a Sublicense
received by the Company from any Sublicensee, (ii) equity investment a
Sublicensee makes in the Company, or (ii) cash received by the Company for
research,
 

*   Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

8



--------------------------------------------------------------------------------



 



development, clinical studies, and Licensed Products and/or cells produced for
the Company or Sublicensee for research studies that will benefit the Company.
Notwithstanding that the Company is not obligated to pay a percentage of or
share with the University any equity or cash as set forth in the previous
sentence, in the event the Company (i) assigns this Agreement in connection with
a transaction described in sub-article 3.1(b) or (ii) assigns substantially all
of its rights in the Technology and Licensed Patents to a third party or enters
into a transaction that is tantamount to such, the University shall receive a
share of any equity received by the Company in exchange for such assignment. The
University’s percentage share of the equity shall be equal to the University’s
percentage share of its equity in the Company on the date of such assignment.
     5.1.4 Licensed Product Covered by Valid and Subsisting Claim. Royalty
payments under sub-article 5.1.2 and sublicense payments under sub-article 5.1.3
shall be due only for Net Sales of Licensed Product covered by a valid and
subsisting claim of a Licensed Patent. Royalty payments and sublicense payments
shall not be due for Net Sales of any product covered only by a claim of a
pending application.
     5.1.5 Currency and Checks. All computations and payments made under this
agreement shall be in United States dollars. For purposes of determining the
dollar value of transactions conducted in non-United States dollar currencies,
the exchange rate for the currency in dollars shall be the rate set by Citibank,
N.A., in New York, New York on the last business day of the month in which the
transaction was entered into. All checks to the University shall be made payable
to the “Regents of the University of Minnesota” and shall be sent to the address
specified in article 12.10 of this Agreement.
     5.2 The Company’s Reports. Within 60 days after the last day of a calendar
quarter during the Term and the Post-Termination Period, the Company shall
deliver to the University a written report (a copy of the form of which is
attached to this Agreement as Exhibit B) recounting the number and Net Sales
amount (expressed in U. S. dollars) of all sales, leases or other dispositions
of Licensed Products during such calendar quarter. The Company shall deliver
such written report to the University even if the Company is not required to pay
to the University a payment for sales, leases or other dispositions of Licensed
Products during the calendar quarter.
     5.3 Records Retention and Audit Rights.
     5.3.1 Throughout the Term, the Post-Termination period, and after the
Post-Termination period, the Company, at its expense, shall keep and maintain
for a period of three (3) years complete and accurate records of all sales,
leases, and other dispositions of Licensed Products during the Term and the
Post-Termination period. The Company may discard any records older than three
(3) years.
     5.3.2 On behalf of the University an independent certified public
accountant, at the University’s expense except as set forth below in this
sub-article 5.3.2, shall have the right to inspect and audit, once each year,
the Company’s records referred to in sub-article

9



--------------------------------------------------------------------------------



 



     5.3.1 at the Company’s address as set forth in article 12.10 or such other
location as the University and the Company shall mutually agree during the
Company’s normal business hours. If the independent certified public accountant,
in accordance with the results of such inspection and audit, determines that the
Company has underpaid amounts owed to the University by at least 5% percent or
$42,000, whichever is smaller, in any annual reporting period, the Company shall
reimburse the University for all of the University’s reasonable expenses to the
accountants to inspect and audit such records.
     5.4 Interest. Interest computed at six percent (6%) per annum shall accrue
on all unpaid amounts to the University under this Agreement, commencing on the
date payment for such amount was due and owing.
ARTICLE 6 – PATENT APPLICATIONS AND PATENTS
     6.1 Pre-License Patent Filings. The University and the Company acknowledge
that as of the Effective Date, no Patents have issued on any of the Patent
Applications. The University and the Company each acknowledge that it has
reviewed the Patent Applications and that neither the University nor the Company
has any basis to challenge or dispute the work product of any of the Patent
Applications. In connection with the filing and prosecution of the Patent
Applications and of any other patent applications filed pursuant to this
Agreement, the Company shall pay for all costs, including attorney’s fees,
related to the Patent Applications and such other patent applications.
     6.2 The Filing and Prosecution of Patent Applications Covering the
Technology During the Term of this Agreement. At this time and in the future,
the Company, at its discretion, shall determine if it will file a patent
application on any of the Technology; in which countries to file a patent
application; if it will continue to prosecute any patent application; or whether
to pay or continue to pay any maintenance fees on any Licensed Patents; and,
subject to the terms of sub-article 7.1 of this Agreement, whether to commence
and or settle any patent infringement litigation involving any Licensed Patent.
The Company, in consultation with and the reasonable approval of, the
University, shall choose patent counsel to prepare and prosecute or continue to
prosecute any foreign or domestic patent application covering the Technology;
provided, however, the Company’s determination as to the expertise of a
particular attorney to prosecute a patent application shall be accorded great
weight in the decision to select and retain counsel. The Company shall pay all
costs, including attorney’s fees, associated with prosecution of any patent
applications, incurred during the Term.
     The University shall throughout the Term of the Agreement cause its
employees, faculty, staff and students who are conducting research, development
or other inventive work and others under such an obligation to the University to
disclose to the University inventions that are or reasonably could be deemed to
be within the definition of Technology as used in this Agreement and to assign
to the University rights in such invention such that the Company shall receive,
by this Agreement, the license agreed to be granted to the Company.
     The University shall inform the Company 30 days prior to any event
-including but not limited to, any publication or public display of an aspect of
the Technology not previously

10



--------------------------------------------------------------------------------



 



published or publicly displayed- that would statutorily bar the Company from
filing a patent application on that aspect of the Technology in the United
States of America or any other country. If the Company declines to file a patent
application on any Technology, it shall so inform the University. The University
shall have the option to file a patent application on such Technology at the
University’s expense. The University shall own any patent that issues on such
patent application without any obligation to license any such patent to the
Company.
     The University and the Company shall inform each other, from time to time
and within a reasonable time, of the status of any patent application not yet
filed but in progress and the subsequent prosecution of the patent application,
including delivering to the each other pertinent notices, written and oral
communications with governmental officials, and documents. Each, if they wish,
may comment on the drafting of any patent application and on the prosecution of
the patent application, which the other, in good faith, shall consider.
     6.3 Company’s Right to Monitor Technology. The University shall use
reasonable efforts to provide the Company with access to the Technology created
during the Term of this Agreement for the purpose of monitoring and reviewing
the progress and results of the Technology, including but not limited to,
facilitating the Company to meet on a monthly basis with University employees,
faculty, staff, and students conducting the research and development of the
Technology.
ARTICLE 7 — INFRINGEMENT
     7.1 Third Party Infringement of the Patent.
     7.1.1 Notice of Third Party’s Infringement. In the event the University or
the Company learns of substantial, credible evidence that a third party is
making, having made, using, selling or importing a product in the Field of Use
and in the Territory that infringes any Licensed Patent, the University or the
Company, as the case may be, having such evidence shall promptly deliver written
notice of possible infringement to the other, describing in detail the
information suggesting infringement.
     7.1.2 The Company’s Authority.
     (a) The Company shall have the sole discretion and authority for the
enforcement of all rights relating to a Licensed Patent. Upon the delivery of
the notice described above in sub-article 7.1.2, the Company shall within
18 months thereafter complete its investigation of the matter and inform the
University of its decision whether or not to commence litigation against the
third party to enjoin the third party from infringing the Licensed Patent and/or
to seek compensation for the acts of infringement and reimbursement for related
costs and expenses; to enter into a sublicense agreement with the third party;
or to settle the matter with the third party. If the Company’s decision is not
to commence litigation and it has not settled the matter with the third party or
entered into a sublicense agreement with the third party, the University shall
have the right to commence litigation at its sole expense and shall be entitled
to any and all proceeds or awards of monetary damages for past infringement
resulting from such

11



--------------------------------------------------------------------------------



 



litigation. If the Company’s decision is to commence litigation, both the
Company and the University shall each have the right to fund a percentage of the
cost of litigation and to share in any and all proceeds or awards of monetary
damages for past infringement resulting from such litigation in direct
proportion to their respective funding share of the litigation. The funding
share shall not exceed 50% for the Company and 50% for the University, but in
the event one of the parties agrees to a percentage share less than its maximum
of 50%, the other party shall have the right to fund the litigation by a
percentage share equal to 100% less the other parties agreed to funding share.
If the total of agreed to funding shares of the University and the Company is
less than 100%, neither party shall be required to pursue the litigation. If,
during the Company’s 18 month investigative period, the Company sublicenses the
Licensed Patents and/or the Technology to a third party and/or enters into a
settlement agreement with a third party and thereby receives any lump sum cash
payment, then the University shall be entitled to [*%]* of any such lump sum
cash payment (after deduction of attorneys fees and out-of-pocket costs incurred
by the Company in connection with the settlement or the sublicense). In the
event any on-going royalties based on Net Sales of a third party, as referred to
in the previous sentence, are to be paid to the Company for future use of the
Technology and/or the Licensed Patents, pursuant to a sublicense agreement or
settlement, the University shall be paid in accordance with sub-article 5.1.3,
except that the Company shall retain all on-going royalties based on Net Sales
of such third party until all of the Company’s attorneys fees and out-of-pocket
costs incurred in connection with the sublicense or settlement (which fees and
costs during the Company’s 18 month investigative period have not been
previously recouped based upon the circumstances set forth in the previous
sentence) are recouped. The Company may consider when making its decision to
(i) initiate any litigation, (ii) settle any claim it may have against a third
party prior to or during litigation, or (iii) sublicense such third party prior
to or during litigation, whether the cost-benefit and risk-reward ratios of
doing so are favorable to the Company.
     (b) Suit jointly by the Company and the University.
     If it is legally required that the University join in any litigation, the
University shall do so as a co-party with the Company. A reasoned opinion of the
Company’s patent infringement counsel that the University is a necessary party
shall be an adequate basis to require the University to join as a co-party in
the litigation. The University and the Company shall, in good faith, make
reasonable efforts to agree upon counsel to represent them jointly in the
action. Unless the University otherwise agrees in writing, the Company shall pay
all reasonable and necessary attorney fees and court costs of such joint
engagement. Notwithstanding the previous sentence if the University has chosen
to participate in the litigation pursuant to sub-article 7.1.2(a), the Company
shall not be obligated to pay any such fees and costs. In the absence of an
agreement on joint engagement of counsel, the University and the Company, at the
sole expense of each for its respective counsel, may engage separate counsel to
represent it in the action. In any
 

*   Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

12



--------------------------------------------------------------------------------



 



litigation involving the Licensed Patents, the University shall cooperate with
the Company.
     7.2 The Company’s Alleged Infringement.
     7.2.1 Notice and Investigation of Alleged Infringement. In the event the
University learns of substantial, credible evidence that the Company’s
manufacture, sale, lease, or other disposition of Licensed Products potentially
or likely infringes the patent rights of a third party, the University shall
promptly thereafter deliver written notice of the possible infringement to the
Company, describing in detail the information suggesting such infringement.
     7.2.2 Settlement and Defense. If the University or both the University and
the Company are named as parties in a third party’s infringement action based
upon acts of the Company, the Company shall defend the University and the
University shall cooperate with the Company in the defense of the action. The
University and the Company shall mutually agree upon the terms of any settlement
of the third party’s claims arising out of the manufacture, sale, offer for
sale, use, lease or other disposition of Licensed Products, if the settlement
would require the University to pay any sum of money or be restrained in any
way. The Company shall have no obligation to defend the University against any
claim by a third party that is based on acts by the University.
ARTICLE 8 — TERMINATION
     8.1 By the University.
     8.1.1 The following events shall constitute an event of default by the
Company:

  (i)   if royalties due the University are unpaid and overdue pursuant to this
Agreement; or     (ii)   if the Company fails to perform a material term of this
Agreement.

     8.1.2 Upon the occurrence on an event of default by the Company, the
University shall deliver to the Company a written notice of default. The
University may terminate this Agreement and the Company’s right to use the
Licensed Patents by delivering to the Company a written notice of termination if
the default set forth in sub-article 8.1.1.1(i) has not been cured in full
within 30 days of the delivery to the Company of the notice of default or if the
default set forth in sub-article 8.1.1.1(ii) has not been cured in full within
60 days of the delivery to the Company of the notice of default.
     8.2 By the Company. The Company may terminate this Agreement at any time
after the expiration of the period described in article 2.2, by delivering to
the University a written notice of termination at least 60 days prior to the
effective date of termination.
     8.3 Post-Termination Period. Even after the termination under sub-articles
8.1.2, 8.2, or 8.4 of this Agreement, the Company may sell, offer for sale,
lease, or otherwise dispose of

13



--------------------------------------------------------------------------------



 



Licensed Products in the Territory, provided the Licensed Products were
manufactured or were in the process of being manufactured prior to the effective
date of termination of this Agreement. Otherwise, the Company shall not make,
have made, use, sell, offer to sell, import, export, lease, or otherwise dispose
of any Licensed Products in a manner that would infringe the claims of any
Licensed Patent after the effective date of termination of this Agreement.
     8.4 Bankruptcy. The University may terminate this Agreement at any time
should the Company cease operations, be adjudicated by a United States
Bankruptcy court to be bankrupt, make a general assignment for the benefit of
its creditors, or permit the appointment of a receiver for its business or
assets.
ARTICLE 9 — RELEASE, INDEMNIFICATION AND INSURANCE
     9.1 The Company’s Indemnification. Throughout the Term and thereafter, the
Company shall indemnify, defend, and hold the University harmless from all
suits, actions, claims, liabilities, demands, damages, losses, or reasonable and
necessary expenses (including reasonable attorney’s fees and investigative
expenses), relating to or arising out of the Company’s acts relating to the
manufacture, use, lease, sale, or other disposition of Licensed Product by the
Company, including, without limitation, breach of contract, warranty, and
products liability claims relating to Licensed Product.
     9.2 The University’s Indemnification. Subject to the limitations on
liability set forth in article 11, throughout the Term and thereafter, the
University shall indemnify, defend and hold the Company harmless from all suits,
actions, claims, liabilities, demands, damages, losses or expenses (including
reasonable attorney’s fees and investigative expenses), relating to or arising
out of the University’s breach of the express warranties set forth in article
10.
     9.3 The Company’s Insurance.
     9.3.1 Commencing with the onset of human clinical trials by the Company and
throughout the remainder of the Term, the Company shall maintain in full force
and effect comprehensive general liability (CGL) insurance, with an aggregate
claim limit of $1,000,000 and a single claim limit of $500,000. Prior to the
sale by the Company of a Food and Drug Administration approved Licensed Product,
the University and the Company shall mutually agree upon commercially reasonable
insurance limits for such a product and upon such agreement, the Company shall
amend the limits set forth in the first sentence to such new agreed upon limits.
Such insurance policy shall include coverage for claims that may be asserted by
the University against the Company under articles 9.1 and for claims by a third
party against the Company or the University arising out of purchase or use of a
Licensed Product. Such insurance policy shall name the University as an
additional insured. Upon receipt of the University’s written request, the
Company shall deliver to the University a copy of the certificate of insurance
for such policy.
     9.3.2 The provisions of Article 9.3.1 shall not apply if the University
agrees in writing to accept a self-insurance plan of the Company as adequate
insurance.

14



--------------------------------------------------------------------------------



 



ARTICLE 10 — WARRANTIES
     10.1 Authority. The University and the Company each represent and warrant
to the other that it has full corporate power and authority to execute, deliver,
and perform this Agreement and no other corporate proceedings are necessary by
it to authorize the execution or delivery of this Agreement.
     10.2 Exclusive Rights. The University warrants that except for the possible
rights of the federal government as described in sub-article 3.2, to the best of
its knowledge, the University owns or has acquired the exclusive rights
(including all patent and other intellectual property rights) in the University
Technology.
     10.3 Disclaimers.
     10.3.1 EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN ARTICLE 10, THE
UNIVERSITY DISCLAIMS AND EXCLUDES ALL WARRANTIES, EXPRESS AND IMPLIED,
CONCERNING THE TECHNOLOGY, THE PATENT APPLICATIONS, THE LICENSED PATENTS, AND
ANY LICENSED PRODUCTS INCORPORATING THE TECHNOLOGY, INCLUDING, WITHOUT
LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR PARTICULAR
PURPOSE.
     10.3.2 The University expressly disclaims any warranties and makes no
representations:

  (i)   that the Patent Applications and any other patent applications filed by
the Company pursuant to this Agreement will be approved by any patent office of
any nation or that a patent will issue;     (ii)   concerning the validity or
scope of any Licensed Patent that may be issued; or     (iii)   that the
manufacture, use, sale, lease, importation or other disposition of Licensed
Products will not infringe a third party’s patent or violate its intellectual
property rights.

     10.3.3 Notwithstanding sub-article 10.3.2, the University represents and
warrants that it will cooperate with the Company in the prosecution and
maintenance of any Patent Application and any other patent applications filed
pursuant to this Agreement after the Effective Date and that the University will
promptly bring to the attention of the Company prior art or other information
that the University becomes aware of and that would adversely affect the
patentability of any Patent Application or such patent application or the
validity and/or enforceability of any Licensed Patent.

15



--------------------------------------------------------------------------------



 



ARTICLE 11 — DAMAGES
     11.1 Remedy Limitation. EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES,
IN NO EVENT SHALL THE UNIVERSITY OR THE COMPANY BE LIABLE TO THE OTHER FOR
(A) PERSONAL INJURY OR PROPERTY DAMAGES OR (B) LOST PROFITS, LOST BUSINESS
OPPORTUNITY, INVENTORY LOSS, WORK STOPPAGE, LOST DATA, ANY OTHER RELIANCE OR
EXPECTANCY, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, OF
ANY KIND.
     11.2 Damage Cap. IN NO EVENT SHALL THE UNIVERSITY’S OR THE COMPANY’S TOTAL
LIABILITY FOR THE BREACH OR NONPERFORMANCE OF THIS AGREEMENT EXCEED THE AMOUNT
OF ROYALTIES PAID TO THE UNIVERSITY UNDER ARTICLE 5.1 OF THIS AGREEMENT. THIS
LIMITATION SHALL APPLY TO CONTRACT, TORT, AND ANY OTHER CLAIM OF WHATEVER
NATURE.
ARTICLE 12 — MISCELLANEOUS PROVISIONS
     12.1 Amendment and Waiver. This Agreement may be amended from time to time
only by a written instrument signed by the University and the Company. No term
or provision of this Agreement shall be waived and no breach excused unless such
waiver or consent shall be in writing and signed by the party claimed to have
waived or consented. No waiver of a breach shall be deemed to be a waiver of a
different or subsequent breach.
     12.2 Assignment. Except as provided in Article 3.1(b) of this Agreement,
the Company shall not assign or delegate its duties under the terms of this
Agreement, unless the University consents to the assignment or delegation. Any
assignment or delegation made in violation of this sub-article 12.2 shall be
void. Absent the consent of the University, an assignment or delegation shall
not release the Company from its obligations under this Agreement.
     This Agreement shall inure to the benefit of the Company and the University
and their respective permitted assignees and sublicensees.
     12.3 Applicable Law. The internal laws of the state of Minnesota shall
govern the validity, construction, and enforceability of this Agreement, without
giving effect to the conflict of laws principles of the state of Minnesota.
     12.4 Minnesota Government Data Practices Act and Trade Secret Information.
The University and the Company acknowledge that the University is subject to the
terms and provisions of the Minnesota Government Data Practices Act, Minnesota
Statutes, §13.01 et seq. (the “Act”). The University and the Company further
acknowledge that the Act requires, with certain exceptions, the University to
permit the public to inspect and copy any information which the University shall
have collected, created, received, maintained, or disseminated. The University
and the Company further acknowledge that in connection with the performance of

16



--------------------------------------------------------------------------------



 



this Agreement, the Company may deliver to the University certain Trade Secret
Information, which the Company deems proprietary and confidential. In the event
the University receives a request under the Act for the inspection of
information collected, created, received, maintained or disseminated, including
but not limited to any Trade Secret Information, the University shall promptly
notify the Company of such request and shall refuse to disclose such
information. In no event shall the University be required to commence any action
to prohibit the inspection and copying of any such information. However, the
University shall cooperate with the Company if the Company commences or defends
any action to prohibit such inspection or copying. The Company shall reimburse
the University for any of the University’s reasonable and necessary expenses
resulting from such cooperation. The Company shall defend, indemnify, and hold
harmless the University and each of its regents, officers, employees and agents
from and against any claim, suit, demand, or expense (including reasonable
attorney’s fees and investigation expenses) that arose out of or are related to
the Company’s request that the University refuse to divulge any such
information. If the University complies with the requirements of this
sub-article 12.4, the Company for itself and its employees and agents waives any
claim or cause of action of whatever nature against the University and each of
its regents, officers, employees, and agents that arose out of or is related to
a request to inspect or copy any such information and the University shall not
be liable to any person for any expenses or damages, including, but not limited
to, consequential, special, or incidental damages, or lost profits, in
connection with the inspection or copying of any such information.
     To the extent permitted by law, the University shall hold in confidence and
disclose only to University employees, faculty, staff and students who need to
know the reports and other information described in sub-articles 4.1(a)-(c),
4.3, 5.2, and 5.3. No provision of this Agreement shall prohibit, limit, or
condition the University’s right to use and disclose any information in
connection with enforcing this Agreement, in court or elsewhere.
     12.5 Construction. The headings preceding and labeling the articles of this
Agreement are for the purpose of identification only and shall not in any event
be employed or used for the purpose of construction or interpretation of any
portion of this Agreement. As used in this Agreement and where necessary, the
singular shall include the plural and vice versa, and masculine, feminine and
neuter expressions shall be interchangeable.
     12.6 Enforceability. If a court of competent jurisdiction adjudges a
provision of this Agreement unenforceable, invalid or void, such determination
shall not impair the enforceability of any of the remaining provisions and such
provisions shall remain in full force and effect.
     12.7. Entire Agreement; No Third Party Beneficiaries. This Agreement is
intended by the University and the Company as the final and binding expression
and the complete and exclusive statement of the terms of their agreement with
respect to the subject matter of this Agreement. This Agreement cancels,
supersedes, and revokes all prior negotiations, representations, and agreements
between the University and the Company, whether oral or written, relating to the
subject matter of this Agreement. Notwithstanding the preceding two sentences,
that certain Ownership Agreement between the University and the Company also
dated as of the Effective Date of this Agreement shall be a part of this
Agreement to the extent set forth in that certain Ownership Agreement.

17



--------------------------------------------------------------------------------



 



     No provision of this Agreement, express or implied, is intended to confer
upon any person other than the University and the Company any rights, remedies,
obligations, or liabilities under this Agreement.
     12.8 Language and Currency. Unless otherwise expressly provided in this
Agreement, all notices, reports, and other documents and instruments that the
University and the Company are required by the terms of this Agreement to
deliver to the other shall be in English, and all notices, reports, and other
documents and instruments detailing Net Sales shall be United States dollar
denominated.
     12.9 Notices/Administration. All notices, requests, and other
communications that the University and the Company are required to deliver shall
be in writing and shall be delivered personally or by facsimile (provided such
delivery is confirmed) or by a recognized overnight courier service or by United
States mail, first-class, certified, or registered, postage prepaid, return
receipt requested, to the other at its address set forth below in this
sub-article 12.9 or to such other address as may be designated by notice given
pursuant to this article:

          If to the University:   Patent and Technology Marketing
 
      University of Minnesota
 
      Attention:
 
      University Gateway Center, Suite 450
 
      200 Oak Street S. E.
 
      Minneapolis, MN 55455
 
      Facsimile No.: (612) 624-6554
 
       
If to the Company:
      MCL, LLC
 
      Attention: Leo T. Furcht, MD, and President
 
      2100 West 21st St.
 
      Minneapolis, MN 55405
 
      Facsimile No.:                     

     12.10 Relationship of Parties. In entering into, and performing their
duties under this Agreement, the University and the Company are acting as
independent contractors and independent employers. No provision of this
Agreement shall create or be construed as creating a partnership, joint venture,
or agency relationship between the University and the Company. Neither the
University nor the Company shall have the authority to act for or bind the other
in any respect.
     12.11 Survival. Upon termination or expiration of this Agreement, the
Company’s obligations that accrued prior to the effective date of termination or
expiration of this Agreement (e.g., the obligation to report and make payments
of royalties on Net Sales) and the obligations specified in Article 5.3 of the
Agreement shall survive.
     12.12 Collection Costs and Attorney’s Fees. If the University or the
Company shall fail to perform an obligation or otherwise breaches one or more of
the terms of this Agreement, the other may recover from the non-performing
breaching party all its necessary and reasonable

18



--------------------------------------------------------------------------------



 



costs, including reasonable attorneys fees and investigative fees, to enforce
the terms of this Agreement.
     12.13 Forum Selection. A suit, claim or other action to enforce the terms
of this Agreement shall be brought exclusively in the District Court of Hennepin
County, Minnesota. The University and the Company submits to the jurisdiction of
that court and waives any objections either may have to that court asserting
jurisdiction over the University and the Company or either’s assets and
property.
     IN WITNESS WHEREOF, the University and the Company have caused this
Agreement to be duly executed by their respective authorized representatives.

          REGENTS OF THE UNIVERSITY OF MINNESOTA    
 
       
By:
       
 
       
 
  Anthony L. Strauss    
 
  Acting Assistant Vice President for    
 
  Patent & Technology Marketing    
 
        MCL, LLC    
 
       
By:
       
 
       
 
  Leo Furcht    
 
  President    

19



--------------------------------------------------------------------------------



 



EXHIBIT A TO EXCLUSIVE LICENSE AGREEMENT

      Application Number   Filing Date
60/147,324
  8/5/99
60/164,650
  11/10/99
PCT/US00/21387
  8/4/00
AU 66218/00
  2/14/02
CA national phase
  2/4/02
EP national phase
  3/5/02
IL 147990
  2/4/02
IN national phase
  2/28/02
JP 2001-515800
  2/5/02
NZ 517002
  2/4/02
SG 200200649-2
  2/4/02
US 10/048,757
  2/1/02
ZA 2002/1125
  2/8/02
60/268,786
  2/14/01
60/269,062
  2/15/01
60/310,625
  8/7/01
60/343,386
  10/25/01
PCT/US02/
  2/14/02

A-1



--------------------------------------------------------------------------------



 



Exhibit B to Exclusive License Agreement
University of Minnesota
 

     
Patents and Technology Marketing
  450 University Gateway
 
  200 Oak Street SE
 
  Minneapolis, MN 55455-2070

Royalty Report
Date
Company Name & Address
License Number                     

             
Reporting Period:
 
 
  Report Due Date:  
 

This report must be submitted regardless of whether royalties are owed.
Please do not leave any column blank. State all information requested below.

                                  U of M                 Quantity/          
Docket #     Product Description     Royalty Rate     Net Sales     Royalty Due
   






 
                           

             
Report Completed by:
      Total Royalties Due:    
 
           

         
Telephone Number:
       
 
       

     
If you have questions please contact:
  Julie Hodder
 
  612-625-4537
 
  hodde001@ptm.umn.edu

Please make check payable to: Regents of the University of Minnesota





--------------------------------------------------------------------------------



 



EXHIBIT C TO EXCLUSIVE LICENSE AGREEMENT

          For Internal University Use Only    
 
       
PTM Docket Number(s):
       
 
       
 
             

MATERIAL TRANSFER AGREEMENT
     THIS AGREEMENT (the “Agreement”) is dated and effective as of the date of
last signature hereto, and is made by and among the Regents of the University of
Minnesota, a constitutional educational corporation under the laws of the state
of Minnesota, having an office at 450 McNamara Alumni Center, 200 Oak Street SE,
Minneapolis, Minnesota 55455-2070 (the “University”), and the Institution (the
“Institution”) and Scientist/Researcher (the “Researcher”) each as identified in
section 1 of Schedule A. The Institution and Researcher are collectively
referred to as the “Recipient”.
     The parties agree that:
1. Delivery of the Biological Material. Subject to the terms of this Agreement,
the University shall deliver to the Researcher the multipotent post-natal
progenitor stem cell line materials identified in Schedule A (the “Biological
Material”) to the address set forth in section 2 of Schedule A. Additionally,
the University, at its option, may disclose to Recipient know-how or other
information related to the Biological Material, including but not limited to,
protocols, methods and information related to or derived from the isolation,
purification, use and propagation of the multipotent post-natal progenitor
cells; protocols, methods and information related to or derived from the
differentiation of such cells into various cell types; protocols, methods and
information related to or derived from the isolation of purified differentiated
cells, and the use of the differentiated cells. All such Biological Materials
and Know-how or other information, and all copies thereof (including materials
resulting from propagation of the Biological Material) shall be deemed
“Confidential Information” for purposes of this Agreement. Confidential
Information shall be used only in connection with the permitted use of the
Biological Material, and its use shall be limited in the same fashion and
subject to the same terms, conditions and restrictions as those set forth for
the Biological Material in this Agreement.
2. Use of the Biological Material and the Confidential Information.
     2.1. The University grants Recipient a limited nonexclusive license to use
the Biological Material and Confidential Information solely for non-commercial
research and academic purposes within the United States and solely in accordance
with the terms in this Agreement. The Biological Material and Confidential
Information shall only be used in connection with the research project described
in Schedule B (the “Research Project”) and only under the direction of
Researcher in Researcher’s laboratory facilities identified in Schedule B. The
Biological Material and Confidential Information shall not be transferred to any
other facilities, shall not be taken, shipped, communicated or otherwise
transferred outside of the

C-1



--------------------------------------------------------------------------------



 



United States and shall be only used in conformance with all applicable federal,
state and local laws, rules, and regulations, including, without limitation, all
such related to exports from the United States, and all applicable policies and
procedures of the Institution.
     2.2. The Biological Material shall not be used for any human diagnostic or
human in vivo therapeutic purpose, including, but not limited to, the use of the
Biological Material in human or non-human embryos.
     2.3. The Biological Material and the Confidential Information shall not be
delivered to, nor shall access to such be provided to, any person unless that
person is working at the Institution under the Researcher’s direct supervision
on the Research Project and is bound by a written obligation of confidentiality
with respect to the Biological Material and the Confidential Information or is
likewise bound by an obligation of confidentiality under the Institution’s
written policy regarding confidentiality. Each person who is to receive the
Biological Material and/or Confidential Information shall be notified of his or
her obligations of confidentiality by Recipient prior to being provided with the
Biological Material or Confidential Information. At no time may the Biological
Material nor the Confidential Information be provided to any guest or visitors
(including for example visiting professors, post doctoral students, graduate
students and students) to the laboratory of the Researcher or the Institution
without the execution of a written agreement by the guest or visitor to be bound
by the terms of this Agreement.
     2.4. Except for projects sponsored solely by the National Institutes of
Health pursuant to which the federal government of the United States of America
under 37 CFR 401 et seq. has rights as described in this section, the Biological
Material and/or the Confidential Information shall not be used in any research
project under which a third party has been, or will be, granted any rights of
whatever nature, including, without limitation, license, option or first refusal
rights, in inventions or the results of the research project.
     2.5. The Researcher shall have primary responsibility for monitoring use of
the Biological Material and the Confidential Information and for ensuring
conformance with the terms of this Agreement. The Institution shall at all times
remain responsible for use of the Biological Materials and Confidential
Information by Researcher and any individual who may receive access to the
Biological Material and Confidential Information as a result of this Agreement
or as a result of any breach of this Agreement.
3. Inventions.
     3.1. The Institution shall promptly disclose to the University each
invention (“Biological Material Invention”) conceived of and/or reduced to
practice using the Biological Material or Confidential Information, whether or
not patentable. Disclosure of each such Biological Material Invention to the
University shall include tangible samples of the invention which shall be
delivered to the University. At least thirty (30) days prior to the filing of
any and all applications seeking patent or other intellectual property
protection for Biological Material Inventions, the Institution shall deliver a
copy of such application to the University for its review and comment.

C-2



--------------------------------------------------------------------------------



 



     3.2. The inventorship of each Biological Material Invention shall be
determined under the federal patent laws of the United States of America.
     3.3. With respect to each jointly owned Biological Material Invention, the
Institution hereby grants the University an irrevocable, freely assignable and
sublicensable, fully paid up, worldwide exclusive license in all fields of use
to all the Institution’s intellectual property rights (including American and
foreign patent rights) in each such Biological Material Invention. The
University and the Institution shall enter into an interinstitutional agreement
for the marketing and licensing of the Biological Material Invention. Such
agreement shall provide, unless the parties otherwise mutually agree, that the
University and the Institution shall share equally the net revenues earned from
the licensing of such Biological Material Invention to third parties and that
the University shall have primary right and responsibility for marketing such
Biological Material Invention and the right to prosecute and maintain all
applications for intellectual property protection of such inventions world-wide
including but not limited to patents. The Parties agree to negotiate in good
faith and to use their best efforts to enter into and execute such an agreement
within one hundred and eighty (180) days of the disclosure of each Biological
Material Invention.
     3.4. With respect to Biological Material Inventions owned by the
Institution, the Institution hereby grants the University an exclusive,
irrevocable, freely assignable, fully paid up, option to obtain a worldwide
exclusive license in all fields of use to the Institution’s intellectual
property rights (including American and foreign patent rights) in each such
Biological Material Invention (the “Option”). The Option shall be exercisable
for each Biological Material Invention basis during the one hundred twenty day
period following disclosure of the Biological Material Invention to the
University (the “Option Period”). The University may exercise the Option during
the Option Period, by providing notice in writing to the Institution of its
desire to exercise the Option. The Option shall expire if it is not exercised
within the Option Period. Upon exercise of the Option by the University, the
parties shall negotiate in good faith and use their best efforts to execute a
license agreement with respect to the Biological Material Invention within one
hundred and eighty (180) days of the University’s exercise of the Option. In the
event that the University does not exercise its Option, the Institution further
grants the University an irrevocable, freely assignable right of first refusal
with respect to the Biological Material Invention and all intellectual property
rights therein such that prior to the Institution’s granting to any third party
a license to the subject invention, the Institution will provide the University
with notice of the proposed license including the terms thereof. Within fifteen
(15) days of receiving such notice, the University may exercise its right of
first refusal by providing the Institution with written notice of its desire to
enter into a license on the same terms. If the right of first refusal is
exercised, the parties agree to negotiate in good faith and to use their best
efforts to execute such a license within a reasonable time. In no event shall
the institution enter into a license agreement regarding, assign, sell, or
otherwise transfer, a Biological Material Invention and/or the intellectual
property rights therein to a third party on terms more favorable to the third
party than those offered to the University without first offering such terms to
the University.
     3.5. Notwithstanding the terms of sections 3.4 and 3.5, the Institution
shall grant to the University a nonexclusive, irrevocable license to make and
use each Biological Material Invention for non-commercial research and academic
purposes.

C-3



--------------------------------------------------------------------------------



 



4. Publishing and Reports.
     4.1. The Researcher shall have the right to publish, present or otherwise
disclose information concerning the Biological Material (“Biological Material
Information”), except as limited by the confidentiality provisions of section 6
of this Agreement and by the terms of this section 4. At least thirty (30) days
prior to the publication, presentation or disclosure of any Biological Material
Information, the Researcher shall deliver to the University (to Patents and
Technology Marketing, Attn. Director, Health Technologies Marketing, 450
McNamara Center, 200 Oak Street SE, Minneapolis, MN 55455) a copy of all papers,
slides or other items containing such information to be published. If requested
by the University, the Researcher shall withhold publication, presentation or
disclosure of the Biological Material Information until after intellectual
property protection has been applied for, but in no event shall the Researcher
be obligated to so withhold for more than ninety (90) days after the University
has delivered its written request. The University shall hold in confidence the
materials delivered by the Researcher under this section.
     4.2. For so long as this Agreement shall remain in effect, within fifteen
(15) days of each anniversary of the commencement of this Agreement, the
Researcher shall provide to the University a written report describing all
research carried out with the Biological Materials and the Confidential
Information under the Researcher’s direction within the preceding year.
Additionally, the Researcher shall provide a similar report within thirty
(30) days of any termination or expiration of this Agreement which provides the
details of all research performed with the Biological Materials and the
Confidential Information provided to Recipient under this Agreement.
5. The University’s Use of the Biological Materials. No provision of this
Agreement limits, conditions or otherwise affects the University’s right (i) to
use the Biological Material or the Confidential Information, (ii) to deliver the
Biological Material or the Confidential Information to a third party, or
(iii) to grant a third party an exclusive or nonexclusive license or other right
to the Biological Material.
6. Confidentiality and the Confidential Information.
     6.1. For purposes of this Agreement, the term “Confidential Information”
refers to any nonpublic, proprietary, information disclosed by the University to
the Recipient in connection with this Agreement, provided (i) that the Recipient
is notified by the University of the confidential nature of the disclosure such
as by marking written, printed or electronic materials as “Confidential Trade
Secret Information” or with a similar designation, or (ii) the University
notifies the Recipient of the confidential nature of the disclosure within
thirty (30) days of the disclosure and provides to Recipient a written
recordation of the disclosure. The parties acknowledge and agree that the
Biological Material is and shall be Confidential Information.
     6.2. The term “Confidential Information” shall not include, and the
restrictions in section 6.3 of this Agreement shall not apply to, any
information that:
(a) at the time the University disclosed it to the Recipient, was in the public
domain;

C-4



--------------------------------------------------------------------------------



 



(b) after the University’s disclosure of it to the Recipient, was placed in the
public domain, other than through the Recipient’s acts or omissions, including,
but not limited to, its breach of any term of this Agreement; or
(c) at the time the University disclosed it to the Recipient, the Recipient had
written evidence of its actual knowledge of the information, provided the
Recipient acquired such knowledge in conformance with all applicable laws and
not as the receiver, directly or indirectly, of such information in violation of
a valid and enforceable confidentiality agreement.
     6.3. Throughout the five (5) year period commencing on the date on which
the University disclosed the Confidential Information to the Recipient, except
as permitted under section 2 of this Agreement or by the University in a
separate written consent, Confidential Information shall be maintained in
confidence and shall not be used or disclosed.
7. Intellectual Property Rights.
     7.1 Except for the right to use the Biological Material and the
Confidential Information as described in section 2 and the right to publish as
described in section 4 of this Agreement, neither the Institution nor the
Researcher shall have any right to use or disclose the Biological Material or
the Confidential Information nor any of the intellectual property rights
therein. Additionally, Recipient shall not sell, grant any licenses to or
property rights in, nor otherwise encumber with liens or otherwise, the
Biological Material or the Confidential Information or any intellectual property
rights therein.
     7.2 No provision of this Agreement grants the Institution or the Researcher
(i) any right or interest in the patent, copyright, trademark, or equivalent
rights in the Biological Material or the Confidential Information, nor (ii) any
license, right, or option (A) to commercially utilize the Biological Material
under such patent, copyright, trademark, or equivalent right or (B) to make or
use any products or processes derived from or with Biological Material for
profit-making or commercial purposes.
     7.3. The Institution shall obtain a license prior to making any profit
from, or any commercial use of, any product or process derived from the
Biological Material. The University shall have no obligation to grant any such a
license to the Institution.
     7.4. As between the parties, the University shall be the sole and exclusive
owner of all rights, title, and interest in and to the Biological Material and
the Confidential Information and hereby expressly retains all rights not
explicitly granted to Recipient under this Agreement.
     7.5 Upon the University’s written request at any time, the Biological
Material and all documents, papers, samples and other tangible goods and
property delivered to the Researcher which contain or reflect the Confidential
Information shall be delivered to the University; provided, however, the
Institution may retain one copy of any documents and papers containing or
reflecting the Confidential Information for the sole purpose of determining
Institution’s obligations under this Agreement. Upon the University’s request,
the Institution shall certify in writing its and the Researcher’s compliance
with the requirements of this section 7.5.

C-5



--------------------------------------------------------------------------------



 



8. No Warranties or Liability. The Institution and the Researcher acknowledge
their understanding that the Biological Material is experimental in nature. THE
INSTITUTION AND THE RESEARCHER ACCEPT THE BIOLOGICAL MATERIAL “AS IS, WITH ALL
FAULTS.” THE INSTITUTION AND THE RESEARCHER ACKNOWLEDGE THAT IT, HE OR SHE HAS
NOT RELIED UPON ANY STATEMENTS MADE BY THE UNIVERSITY CONCERNING THE BIOLOGICAL
MATERIAL. THE UNIVERSITY DISCLAIMS ALL WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, AND THAT THE USE OF THE BIOLOGICAL MATERIAL WILL NOT
INFRINGE ANY THIRD PARTY’S PATENT, COPYRIGHT, TRADEMARK, OR OTHER RIGHTS. IN NO
EVENT SHALL THE UNIVERSITY BE LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL,
PECUNIARY, EXPECTANCYOR COMPENSATORY DAMAGES, INCLUDING LOST PROFITS OR LOST
BUSINESS OPPORTUNITY.
9. Release. The Institution, for itself and its employees and agents, releases
the University and its employees and agents from any claim, suit, action or
liability arising out of this Agreement, including, without limitation, the
Institution’s use of the Biological Material. In no event shall the University
be liable for any use of such Biological Material.
10. Indemnification. The Institution shall defend, indemnify, and hold the
University harmless from any loss, claim, damage, or liability, of whatsoever
kind or nature, which may arise from or in connection with this Agreement or the
use of such Biological Material.
11. Term and Termination.
     11.1. This Agreement shall commence as of the date of the last signature
and shall, subject to earlier termination in accordance with its terms,
naturally expire on the date set forth in Schedule B, or if no such date is
specified, two (2) years from the date of the last signature hereto. This
Agreement shall be renewable for additional one year periods upon mutual
agreement of the parties, such agreement shall only be effective if executed by
the parties in writing.
     11.2. If the Recipient fails to perform one or more of its, his or her
duties under this Agreement, the University may deliver a written notice of
default to Recipient. If the default is not cured within thirty (30) days after
the delivery of a notice of default, the University may terminate this Agreement
by delivering to the Institution a written notice of termination. Upon
termination of this Agreement, the Researcher shall promptly deliver to the
University all Biological Material and Confidential Information in his or her
possession and the Institution shall deliver to the University a written
certification that all Biological Material and Confidential Information has been
delivered to the University. The Institution and the Researcher acknowledge that
their failure to perform their obligations under this Agreement will irreparably
harm the University and that specific performance is an appropriate remedy for
their nonperformance.

C-6



--------------------------------------------------------------------------------



 



     11.3 Should the Researcher’s status as an employee of the Institution be
discontinued at any time, this Agreement shall immediately terminate and the
Recipient shall promptly return all Biological Material and Confidential
Information to the University.
12. Survival. Despite any expiration or termination of this Agreement, sections
3, 4, 5, 6, 7, 8, 9, 10, 13 and 14 of this Agreement shall survive.
13. Further Assurances. Each party hereby agrees to execute documents and do
things as reasonably requested by the other party in order for the other party
to protect rights to which it is entitled under this Agreement, including
intellectual property rights.
14. Notice: Any notice to be given under this Agreement shall be in writing and
shall be deemed to have been sufficiently given or made for all purposes if
mailed by certified U.S. mail or by a common overnight delivery carrier, postage
prepaid, addressed to the other party at the address identified in the first
paragraph of this Agreement or in Schedule A.
15. General Terms. This Agreement shall constitute the entire understanding of
the parties with respect to the subject matter hereof, and shall supersede all
prior agreements and understandings of the parties on such subject matter. This
Agreement shall be amended only in a writing duly executed by all the parties.
No party may assign or delegate any right or duty under this Agreement unless
the other party has consented in writing to such assignment or delegation. An
assignment or delegation made in violation of this section 15 shall be void and
shall not bind the other party. This Agreement shall be interpreted in
accordance with the laws (with the exception of conflicts of laws provisions) of
the state of Minnesota. All claims, suits or causes of action arising out of
this Agreement shall be brought in the courts of the state of Minnesota, county
of Hennepin.

C-7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Material Transfer
Agreement to be duly executed by their respective representatives.

          REGENTS OF THE UNIVERSITY OF MINNESOTA    
 
       
By:
       
 
       
 
  Michael F. Moore    
 
  Director, Health Technologies Marketing    
 
        Date:                     , 20____    
 
        INSTITUTION    
 
       
By:
       
 
       
Its:
       
 
       
 
        Date:                     , 20____    
 
        RESEARCHER    
 
       
By:
       
 
       
 
        Date:                     , 20____    

C-8



--------------------------------------------------------------------------------



 



          For Internal University Use Only    
 
       
PTM Docket Number(s):
       
 
       
 
             

Schedule A
Material Transfer Agreement Worksheet

1.   Name of Institution and Researcher:   2.   Shipping Address:

C-9



--------------------------------------------------------------------------------



 



Schedule B
Research Project
[Insert description of the Research Project including anticipated term of the
project and the location of the laboratory facilities where the project will be
performed.]

C-10



--------------------------------------------------------------------------------



 



EXHIBIT D TO EXCLUSIVE LICENSE AGREEMENT
MCL LLC
SUBSCRIPTION AGREEEMNT
INCLUDING INVESTMENT REPRESETNATIONS
UNITS OF MEMBERSHIP INTEREST
     The undersigned, Regents of the University of Minnesota, hereby subscribes
for the purchase from MCL LLC (the “Company”) of                      Units of
membership interest (the “Units”). In consideration of the Units, the
undersigned hereby transfers all right, title and interest in the patent
application entitled “Totipotent Adult Stem Cells and Methods for Isolation” and
all related intellectual property, concepts, technology, products and know-how
related to such invention which the undersigned may develop in the future
relating to the Company’s business (collectively the “Products”). The
undersigned agrees to execute such further documents and take such further
action as the Company may reasonably request and to perform such other lawful
acts as the Company may reasonably require to fully secure and/or evidence the
rights or interests provided herein.
     The Company shall have the right to prosecute the above-referenced patent
and to apply for patents to cover the Products in the U.S. and foreign countries
in the Company’s own name including the right to claim any priority rights to
which such applications are entitled under international conventions, treaties
or otherwise. The undersigned agrees to fully cooperate with the Company in the
filing of such patents and agrees to execute, or cause to be executed, all
documents reasonably necessary to effectuate and properly document such
assignments and transfers, including, without limitations, securing the
signature of any individual inventor required to be listed on such patent
application assigning all rights in the application, and in the invention
described in, to the Company. Any filing fees required to document such
transfers shall be payable by the Company.
     The preceding two paragraphs are included in this Agreement only for the
purpose of providing a partial summary of certain of the mutual consideration
that the Company and the University are exchanging for the Units. The full and
complete statement of the mutual consideration exchanged by the parties is
collectively contained in the Ownership Agreement and Exclusive License
Agreement entered into by the parties, and those two agreements shall govern and
not this Agreement should there be a conflict between those two agreement and
this Agreement.
     1. Certain Representations of the Subscriber. In connection with, and in
consideration of, the sale of the Units to the undersigned, the undersigned
hereby represents and warrants to the Company and its managers, governors,
employees, agents and members that the undersigned:

D-1



--------------------------------------------------------------------------------



 



  (a)   Has had an opportunity to review and ask questions of the executive
managers of the Company concerning its business and desires no further
information.     (b)   Realizes that the Company has had no operations and must
raise additional funds to support its ongoing operations and to develop products
essential to the Company’s long-term viability.     (c)   Realizes that a
purchase of the Units represents a speculative investment involving a high
degree of risk.     (d)   Can bear the economic risk of an investment in the
Units for an indefinite period of time, can afford to sustain a complete loss of
such investment, has no need for liquidity in connection with an investment in
the Units, and can afford to hold the Units indefinitely.     (e)   Realizes
that there will be no market for the Units after this offering and that there
are significant statutory and contractual restrictions on the transferability of
the Units as set forth in Sections 2 and 3 below.     (f)   Realizes that the
Units have not been registered for sale under the Securities Act of 1933, as
amended (the “Act”) or applicable state securities laws (the “State Laws”) and
may be sold only pursuant to registration under the Act and State Laws or an
opinion of counsel that such registration is not required.     (g)   Is
experienced and knowledgeable in financial and business matters, capable of
evaluating the merits and risks of investing in the Units, and does not need or
desire the assistance of a knowledgeable representative to aid in the evaluation
of such risks.

     2. 180-Day Restriction on Transfer After A Public Offering. The undersigned
understands that the Company at a future date may file a registration or
offering statement (the “Registration Statement”) with the Securities and
Exchange Commission to facilitate a public offering of its securities. The
undersigned agrees, for the benefit of the Company, that should such an initial
public offering be made and should the managing underwriter of such offering
require, the undersigned will not, without the prior written consent of the
Company and such underwriter, during the 180-day period of commencing on the
effective date of the Registration Statement (the “Lockup Period”) (i) sell,
transfer or otherwise dispose of, or agree to sell, transfer or otherwise
dispose of any of the Units beneficially held by the undersigned during the
Lockup Period, (ii) sell, transfer or otherwise dispose of, or agree to sell,
transfer or otherwise dispose of any options, rights or warrants to purchase any
of the Units beneficially held by the undersigned during the Lockup Period, or
(iii) sell or grant, or agree to sell or grant, options, rights or warrants with
respect to any of the Units. The foregoing does not prohibit gifts to donees or
restrictions set forth herein or transfers by

D-2



--------------------------------------------------------------------------------



 



will or the laws of descent to heirs or beneficiaries provided such donees,
heirs and beneficiaries shall be bound by the restrictions set forth herein.
     3. Investment Intent. The undersigned has been advised that the Units have
not been registered under the Act or the relevant State Laws but are being
offered, and will be offered, and sold pursuant to exemptions from the Act and
State Laws, and the Company’s reliance upon such exemptions is predicated in
part of the undersigned’s representations contained herein. The undersigned
represents and warrants that the Units are being purchased for the undersigned’s
own account and for long term investment and without the intention of reselling
or redistributing the Units, that the undersigned had made no agreement with
others regarding any of the Units, and that the undersigned’s financial
condition is such that it is not likely that it will be necessary for the
undersigned to dispose of any the Units in the foreseeable future. The
undersigned represents and warrants that the undersigned has a financial net
worth or anticipated income such that a sale of such Units need not be made in
the foreseeable future to satisfy any financial obligation of which the
undersigned is, or contemplates, being subject. The undersigned is aware that
(i) there is presently no public market for the Units, and, in the view of the
Securities and Exchange Commission, a purchase of securities with an intent to
resell by reason of any foreseeable specific contingency or anticipated change
in market values, or any change in the liquidation or settlement of any loan
obtained for the acquisition of any of the Units and for which the Units were or
may be pledged as security would represent an intent inconsistent with the
investment representations set forth above and (ii) the transferability of the
Units is restricted and (A) requires the written consent of the Company and, in
the event the Company is effecting the initial public offering of its
securities, the managing underwriter of such offering, and (B) will further
restricted by a legend placed on the certificate(s) representing the Units
containing substantially the following language:
“The securities represented by this certificate have not been registered under
either the Securities Act of 1933 or applicable state securities laws and may
not be sold, transferred, assigned, offered, pledged or otherwise distributed
for value unless there is an effective registration statement under such Act and
such laws concerning such securities, or the Company receives an opinion of
counsel acceptable to the Company stating that such sale; transfer, assignment,
offer, pledge or the distribution for value is exempt from the registration and
prospectus delivery requirement of such Act and such laws. Sale or other
transfer of these securities of the Company by the terms of a Subscription
Agreement, a copy of which is available for inspection at the offices of the
Company.”
     The undersigned further represents and agrees that if, contrary to the
undersigned’s foregoing intentions, the undersigned should later desire to
dispose of or transfer any of the Units in any manner, the undersigned shall not
do so without first obtaining (i) an opinion of counsel satisfactory to the
Company that such proposed disposition or transfer may be made lawfully without
the registration of such Units pursuant to the Act and applicable State Laws and
an agreement by the transferee to be bound by terms and restrictions of this
Subscription Agreement, or (ii) registration of

D-3



--------------------------------------------------------------------------------



 



such Units (it being expressly understood that the Company shall not have any
obligation to register such Units).
     4. Residence. The undersigned represents and warrants that the undersigned
is a bona fide resident of (or if any entity is organized or incorporated under
the laws of, and is domiciled in), the State of Minnesota and that the Units are
being purchased by the undersigned in the undersigned’s name solely for the
undersigned’s own beneficial interest and not as nominee for, on behalf of, for
the beneficial interest of, or with the intention to transfer to, any other
person, trust or organization.
     5. Miscellaneous.

  (a)   The undersigned agrees that the undersigned understands the meaning and
legal consequences of the agreements, representations and warranties contained
herein, agrees that such agreements, representations and warranties shall
survive and remain in full force and effect after the execution hereof and
payment for an issuance of the Units, and further agrees to indemnify and hold
harmless the Company, each current and future officer, director, employee, agent
and shareholder from and against any and all loss, damage or liability due to,
or arising out of, a breach of any agreement, representation or warranty of the
undersigned contained herein.     (b)   This Agreement shall be construed and
interpreted in accordance with Minnesota law.

D-4



--------------------------------------------------------------------------------



 



          Dated: May      , 2002    
 
        Regents of the University of Minnesota    
 
       
By:
       
 
       
 
  Anthony L. Strauss    
 
  Acting Assistant Vice President, PTM    
 
        Address to Which Correspondence     Should be Directed:    
 
        200 Oak Street SE, Suite 450     Minneapolis, MN 55405    
 
              Tax Identification or Social Security Number    
 
        ACCEPTANCE:    
 
        MCL LLC hereby accepts this subscription for                      Units
On ** day of **, 19**.    
 
       
By:
       
 
       
 
  Title: *    

D-5